                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


NOV ARTIS PHARMACEUTICALS
CORPORATION,

                      Plaintiff,

       V.                                                    C.A. No. 18-1043-LPS

ACCORD HEALTH CARE INC., et al. ,

                      Defendants.


                                   MEMORANDUM ORDER

       Defendant MPI Pharmaceutical Inc. ("Defendant" or "MPI") has moved to dismiss this

action as against it due to improper venue. (D.I. 118) Plaintiff Novartis Pharmaceuticals

Corporation ("Novartis" or "Plaintiff') sued MPI and 22 additional groups of generic drug

makers, all of whom had filed abbreviated new drug applications ("ANDAs") related to the drug

fingolimod, pursuant to the Hatch-Waxman Act, 21 U.S.C. § 355(j). The parties and the Court

have coordinated discovery and scheduling for all of the related cases. (See D.I. 216) (joint

scheduling order) 1

       MPI, a West Virginia corporation, filed its motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(3). After the matter was fully briefed, this Court issued its decision in

Bristol-Meyers Squibb Co. v. Aurobindo Pharma USA Inc. , 2018 WL 5109836 (D. Del. Oct. 18,

2018) ("EMS IF'), which dismissed a different Hatch-Waxman action against MPI based on

improper venue here in the District of Delaware. The Court then ordered supplemental briefing,


1
  In the time since MPI filed its motion, multiple defendants have settled with Novartis. (See,
e.g., D.I. 170, 235)


                                                 1
to permit the parties to address the impact of EMS II on MPI's motion here. (See D.I. 209; see

also D.I. 119,163, 206, 219, 220, 224, 225) In its supplemental briefing, Novartis insisted

MPI's motion should still be denied and also sought, in the alternative, venue-related discovery

(a request it had also made in its original briefing) and leave to file an amended complaint. MPI

argued that the EMS II decision only strengthened the basis for dismissal here.

       Having carefully considered all of the materials before the Court, IT IS HEREBY

ORDERED THAT MPI's motion (D.I. 118) is GRANTED and Plaintiffs request for discovery

and to file an amended complaint is DENIED.

        Generally, "venue provisions are designed, not to keep suits out of the federal courts, but

merely to allocate suits to the most appropriate or convenient federal forum. " Brunette Mach.

Works, Ltd. v. Kockum Indus. , Inc., 406 U.S. 706, 710 (1972). When a party feels it has been

sued in an improper federal venue, it may move to dismiss or transfer venue under Rule 12(b)(3).

See also 28 U.S.C. § 1406(a) (stating that court granting Rule 12(b)(3) motion based on improper

venue "shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought"). When such a motion is filed, the Court must

determine whether venue is proper in accordance with the applicable statutes. See Albright v.

WL. Gore & Assocs. , Inc. , 2002 WL 1765340, at *3 (D. Del. July 31 , 2002).

        In a patent infringement action, venue is governed solely and exclusively by the patent

venue statute, 28 U.S .C. § 1400(b) ("Section 1400(b)"). See TC Heartland LLC v. Kraft Foods

Grp. Brands LLC, 137 S. Ct. 1514, 1516 (2017). The general venue statute, 28 U.S.C. § 1391

("Section 1391 "), does not have any application in a patent case. See id. at 1521. Section

1400(b) provides: "Any civil action for patent infringement may be brought in the judicial




                                                    2
district [i] where the defendant resides, or [ii] where the defendant has committed acts of

infringement and has a regular and established place of business" (internal numbering added).

       Generally, "it is not necessary for the plaintiff to include allegations in his complaint

showing that venue is proper." Great W Mining & Mineral Co. v. ADR Options, Inc., 434 F.

App'x 83, 86-87 (3d Cir. 2011). However, "upon motion by the Defendant challenging venue in

a patent case, the Plaintiff bears the burden of establishing proper venue." In re ZTE (USA) Inc. ,

890 F.3d 1008, 1013 (Fed. Cir. 2018). The Court will accept any venue-related allegations in the

complaint as true, unless they are contradicted by the defendant's evidence. See Bockman v.

First Am. Mktg. Corp., 459 F. App'x 157, 158 n.1 (3d Cir. 2012); In re First Solar, Inc.

Derivative Litig., 2013 WL 817132, at *2 (D. Del. Mar. 4, 2013). In addition, the Court may

consider affidavits. See Bockman, 459 F. App'x at 161 (affirming dismissal of complaint

"because Defendants satisfied their burden of showing improper venue by offering evidence that

the wrongful acts alleged in the Complaint did not occur in Pennsylvania, and Plaintiffs failed to

rebut that evidence").

       Here, then, the burden is on Novartis to demonstrate that venue in this District is proper

either because [i] MPI resides in Delaware or [ii] MPI has a regular and established place of

business in Delaware and has committed infringing acts here. MPI contends that Novartis has

failed to make the required showing under either prong of Section 1400(b). (See D.I. 119 at 4-6)

       Novartis first responds that MPI is urging the Court to undertake an incorrect analysis.

To Novartis, the general venue statute, Section 1391 , and not the patent venue statute, Section

1400(b), governs venue in Hatch-Waxman cases. (D.I. 163 at 7-15; D.I. 220 at 1) Specifically,

Novartis asserts that "a Hatch-Waxman case under 35 U.S.C. § 271(e) is not a 'civil action for

patent infringement' under Section 1400(b)," because it "provides for unique forms of regulatory




                                                 3
relief prior to actual infringement." (D .I. 163 at 9-10) Novartis likens Hatch-Waxman claims to

suits for a declaratory judgment, arguing that " [n]o principled reason exists to treat those two

sorts of claims differently for venue purposes." (Id. at 11-12) In making this argument, Novartis

emphasizes the disconnect between the word choice of the patent venue statute - "has

committed" acts of infringement - and Hatch-Waxman cases, in which the proposed infringing

product has not yet been marketed or sold. (Id. at 13) (citing Bristol-Myers Squibb Co. v. MP!

Pharm. Inc. , 2017 WL 3980155, at *6 (D. Del. Sept. 11 , 2017)) Novartis concludes that using

Section 1391 leads to the most efficient outcome of permitting it to litigate its similar patent

disputes against all ANDA-filing defendants in a single action in a single District, thus

"encouraging the uniform determination of patent rights." (Id. at 14-15)

       After Novartis filed its answering brief, but before MPI filed its reply brief, this Court

issued its decision in BMS II, rejecting the patentee's argument there that Section 1391 , and not

Section 1400(b), governs venue in Hatch-Waxman cases. See BMS II at * 5-6. In its

supplemental briefing, Novartis asks the Court to "reconsider its decision" in BMS II. (D.I. 220

at 3) While Novartis' briefing on the issue is far more extensive than BMS' had been, it does not

persuade the Court to reach a different conclusion.

       As in BMS II, the Court finds that the instant action is "incontestably a ' civil action for

patent infringement,' governed solely and exclusively by§ 1400(b)." BMS II at *6. Novartis,

like BMS, expressly alleged in its complaint that it was filing a "patent infringement" action

against MPI and cited solely Section 1400(b) as the statutory basis for venue. Novartis' cause of

action arises under Section 271(e)(2)(A), which makes it an "act of patent infringement" to do as

MPI is alleged to have done here: file an ANDA with the U.S. Food and Drug Administration

seeking approval of a pharmaceutical product that reads on a valid, enforceable, unexpired




                                                  4
patent. Under TC Heartland, the proper venues for such patent infringement actions are

determined solely and exclusively by Section 1400(b).

       Having rejected Novartis' contention that Section 1391 , and not Section 1400(b), should

govern the venue analysis in this Hatch-Waxman infringement action, the Court next turns to

whether Novartis has met its burden to show that venue is proper in this District under Section

1400(b). MPI is not incorporated in Delaware and, therefore, indisputably does not reside here.

Nevertheless, Novartis contends that it should be given an opportunity to pursue venue-related

discovery, which would, it insists, likely yield sufficient evidence that some MPI-related entity is

incorporated in Delaware and/or maintains a regular and established place of business here, and

these contacts might be imputable to MPI itself. (D .I. 163 at 17-19)2

       "[W]here issues arise as to jurisdiction or venue, discovery is available to ascertain the

facts bearing on such issues." Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13

(1978). In the context of jurisdictional discovery, the Third Circuit has instructed that "unless a

plaintiffs claim is 'clearly frivolous,' jurisdictional discovery should be allowed." Rocke v.

Pebble Beach Co., 541 Fed. Appx. 208,2 12 (3d Cir. 2013). The law is equally clear, however,

that a plaintiff may not "undertake a fishing expedition based only upon bare allegations, under

the guise of jurisdictional discovery." Eurofins Pharma US. Holdings v. BioAlliane Pharma SA,

623 F.3d 147, 157 (3d Cir. 2010). To show that discovery is warranted, a party must, at a

minimum, state a non-frivolous basis for venue and do so with "reasonable particularity."

Eastman Chem. Co. v. AlphaPet, Inc., 2011 WL 6004079, at *2 (D. Del. Nov. 4, 2011).




2
  Novartis also seeks discovery into other possible venues. (D .I. 163 at 19) The Court sees no
reason to provide such discovery under the circumstances of this case.


                                                 5
       In BMS 11, this Court found that, after a year of discovery directed at (in part) MPI, any

further discovery would amount to a fishing expedition. See BMS 11 at * 5. There, the parties

debated the relevance of the "relationship between MPI and [MPI] Securitization" (a sister

company incorporated in Delaware), which the Court found not to be a basis for venue. Id. at

*4-5. Importantly, this Court also found no "evidence of fraud, unfairness, or injustice," nor any

likelihood that further discovery would reveal such evidence. (Id. at *5) (citing Cannon Mfg.

Co. v. Cudahy Packing Co., 267 U.S . 333, 334-35 (1925))

       Before BMS 11 was issued, Novartis had requested discovery into MPI Securitization

under a veil-piercing theory. (D.1. 163 at 16-17) Since Novartis did not refer to this request in

its post-BMS 11 supplemental briefing, the Court assumes Novartis is no longer seeking discovery

on the theory that the MPI-MPI Securitization relationship could give rise to a basis for venue to

be proper in this District. 3 Even were Novartis still seeking such discovery, the Court would not

permit it, as it appears at this point to be an improper fishing expedition. Novartis has not

articulated, with reasonable particularity, a plausible basis to believe that the discovery would

lead to evidence allowing the Court to find that MPI resides in or has a regular and established

place of business in this District for purposes of Section 1400(b).

       In denying the request for discovery, the Court has considered - and rejected- Novartis '

contention that venue may turn out to be proper in this District based on the existence of a single

MPI employee who lives and works in Delaware. 4 Novartis contends that discovery may reveal



3
  Novartis ' position is not entirely clear. In a supplemental brief, it wrote that it was not
"interested in relitigating the issues already decided in BMS 11, such as the veil-piecing theories
the court rejected there (though the record of what was already exchanged between the parties in
BMS 11 should be produced)." (D.I. 225 at 2)
4
  In the course of litigating MPI' s motion, the parties reached an impasse as to whether
information about MPI's sole Delaware employee should be redacted from case filings. (See,


                                                 6
evidence that the employee' s home is used to conduct MPI's business and, therefore, may be

determined to be a regular and established place of MPI's business. See In re Cray, 871 F.3d

1355, 1362-63 (Fed. Cir. 2017); see also Regenlab USA LLC v. Estar Tech. Ltd , 335 F.Supp.3d

526 (S.D.N.Y. 2018) (finding that presence of even single work-at-home employee may




e.g., D.I. 286,296) The Court heard argument on this issue during a teleconference on
December 21, 2018. (See D.I. 308 at 39-46) While the Court will itselfrefrain from using the
employee's name in this Memorandum Order- as her specific identity adds nothing pertinent to
the analysis - the Court also finds that MPI has failed to show good cause for its proposed
redactions relating to the employee. See Publicker Indus. v. Cohen, 733 F.2d 1059, 1070-71 (3d
Cir. 1984) ("The party seeking ... the sealing of [part of the judicial record] bears the burden of
showing that the material is the kind of information that courts will protect and that there is good
cause for the order to issue. Good cause is established on showing that disclosure will work a
clearly defined and serious injury to the party seeking closure.").

        Accordingly, IT IS HEREBY ORDERED that the parties shall, no later than June 25,
2019, re-file any documents they previously filed that contained redactions of the employee' s
identity and her related information. (See, e.g. , D.I. 286 at 3)

        The Court has reached this conclusion for two principal reasons. First, Novartis
contends, and MPI does not seem to disagree, that all of the information that has been provided
to the Court was, at least at one time, already publicly available, at least through the employee' s
own social media sites (including her Facebook page). MPI is likely correct that when the
employee made her information public through Facebook she did not expect it would become the
subject of extensive litigation (in this and possibly other cases), but that does not negate the fact
that she chose to make all of this information public. MPI has failed to show good cause for why
the Court should now take the affirmative step of depriving the public of one iteration (i.e., the
parties' filings in this action) of information that has elsewhere otherwise and already been made
publicly-available.

        Second, MPI chose to file its motion (as is its right), with full knowledge that it had an
employee who resides in this District. In doing so, MPI had to have (or at minimum should
have) reasonably foreseen that facts related to this employee' s activities in Delaware, including
her use of her own home, could become pertinent to whether MPI' s motion should be granted.
As MPI well knows, current law may render relevant where a patent infringement defendant's
employees reside and what they do in their residences. If the employee has cause to be upset
about public details of her personal life being amplified through high-stakes patent litigation in
federal court, her concern is more properly directed at her employer than at a patentee who is
pursuing arguably non-frivolous theories for bringing its case in the District of its choice.



                                                 7
supporting finding ofregular and established place of business). 5 Here, Novartis' contentions

regarding the single employee do not justify further discovery (nor do they, based on what

Novartis has discovered to date, satisfy Novartis ' burden to show that venue is proper here).

       In Cray, 871 F.3d at 1362-63, the Federal Circuit - while noting that "no precise rule has

been laid down and each case depends on its own facts" - provided guidance on how to evaluate

disputes concerning the regular and established place of business requirement of Section

1400(b). First, Cray stated, for venue to be proper under this analysis "there must be a physical

place in the district." Id. at 1362 (internal quotation marks omitted; emphasis added). Second,

the physical place must be established, meaning it must exist with a degree of stability and

permanence. See id. at 1363. Finally, the place must be "a place of the defendant, not solely a

place of the defendant' s employee," meaning "the defendant must establish or ratify the place of

business." Id. (emphasis added). "Relevant considerations include whether the defendant owns

or leases the place, . .. exercises other attributes of possession or control over the place," or

conditions employment on residence and/or product storage in district. Id. "[I]f an employee

can move his or her home out of the district at his or her own instigation, without the approval of

the defendant, that would cut against the employee ' s home being considered a place of business

of the defendant." Id.

       Novartis points to no facts supporting a reasonable expectation that discovery would lead

to evidence sufficient to satisfy any of Cray' s requirements. Novartis does not allege that MPI

materials are stored at the Delaware employee ' s home; that her home is owned, controlled, or




5This issue was originally disputed in BMS II, but was dropped there because - as Novartis
contends and MPI does not challenge - "the parties in BMS had agreed that the employee' s
presence in Delaware working for MPI was irrelevant to venue because she had been hired after
April 2017, when the BMS complaint had been filed. " (D.I. 220 at 1)


                                                  8
otherwise established by MPI; that the employee's employment is conditioned upon residence in

Delaware; or that there is anything to stop the employee from moving out of Delaware, at any

time she wishes, for any reason (without any threat to her continued employment by MPI). (See

D.I. 220 at 2; D.I. 225 at 1-2) 6

        Nothing in the record supports Novartis ' assertion that "it is not happenstance that [the

employee] lives in the very territory she covers." (D.I. 225 at 1) Also, it is uncontested that

Delaware is not the employee' s only territory. (D.I. 220 at 2) No evidence indicates that MPI

required or even encouraged the employee to live in Delaware. Merely doing business in

Delaware does not make Delaware a regular and established place of business for MPI; it follows



6
 Everything that the Federal Circuit said in Cray about the employee considered there appears to
be equally true here (in terms of the relationships among MPI, its employee, and Delaware):

                There is no indication that Cray owns, leases, or rents any portion
                of Mr. Harless's home in the Eastern District of Texas. No
                evidence indicates that Cray played a part in selecting the place's
                location, stored inventory or conducted demonstrations there, or
                conditioned Mr. Harless or Mr. Testa' s employment or support on
                the maintenance of an Eastern District of Texas location. No
                evidence shows that Cray believed a location within the Eastern
                District of Texas to be important to the business performed, or that
                it had any intention to maintain some place of business in that
                district in the event Mr. Harless or Mr. Testa decided to terminate
                their residences as a place where they conducted business.

871 F.3d at 1365.

         By contrast, the instant case is unlike Regen/ab, 335 F.Supp.3d at 550, where all the
defendant's employees worked from their homes, and, for that reason, the defendant "trie[d] to
hire people living within their assigned sales territory." The other cases upon which Novartis
relies also involve materially different facts. (See D.I. 220 at 2) (citing Kranos IP Corp. v.
Riddell, Inc., 2017 WL 3704762 (E.D. Tex. Aug. 28, 2017) (defendant employed multiple sales
representatives in district, who received, stored, and showcased infringing products within
district); Invue Security Prods. Inc. v. Mobile Tech. , Inc. , 2017 WL 3595486 (W.D.N.C. Aug. 21,
2017) (defendant had home office within district and employed six part-time field technicians,
whose tasks included on-site customer service, on-site training and education, emergency call
response, and storage of inventory of replacement parts and specialized tools))


                                                  9
that if MPI, to do business in Delaware, requires an employee in Delaware, that fact, without

more, is not sufficient to make Delaware a location of MPI' s regular and established business.

As Cray holds: "The statute clearly requires that venue be laid where the defendant has a regular

and established place of business, not where the defendant' s employee owns a home in which he

carries on some of the work that he does for the defendant. " 871 F.3d at 1365 (internal quotation

marks and citation omitted).

       Novartis places great emphasis on the employee ' s social media presence, observing that

she "routinely posts pictures of her activities in Delaware, makes connections between customers

and local businesses, and praises [MPI] ." (D.I. 225 at 2) The Court is not persuaded by

Novartis' contention that this one employee ' s personal social media activities should be viewed

as advertising and marketing by MP/. Moreover, as Cray notes, marketing activities are relevant

to the venue analysis only to the extent they show that the defendant has a regular and

established place of business in the District. Here, the employee' s social media presence does

not show a regular and established place of business for MPI.

       In the absence of any evidence that the employee cannot of her own free will move her

home outside of the District, Novartis' request for discovery such as "tax returns (depending on

how [the employee] accounted for the support she received), reimbursement forms, pay stubs,

and a variety of other sources" lacks merit. (D.I. 225 at 2) Even if MPI encourages the

employee to choose to make her home in Delaware, and MPI financially supports that choice,

Novartis does not articulate how this encouragement and support could possibly transform the

employee ' s chosen abode into a regular and permanent establishment by MP/ or an MP/ place

of business here.




                                                10
       Finally, Novartis included a new, additional request in its supplemental post-EMS II

briefing. Novartis now asks for leave to file an amended complaint which would include a

declaratory judgment claim against MPI, pursuant to 28 U.S.C. Section 2201. (D.I. 220 at 3)

Novartis states that by seeking this amendment, it is opting to forgo "the unique regulatory

remedies that [the Hatch-Waxman Act, 35 U.S.C. § 271(e)] provides," and that it is willing to do

so "in order to keep its case against MPI together with the cases against over 20 other generics in

this district." (Id.) According to Novartis, a declaratory judgment claim would be properly

venued in Delaware because its venue would be governed by the general venue statute, Section

1391 , rather than Section 1400(b). Assuming, for the sake of argument, that Novartis' proposed

amended complaint would not be futile, the Court finds that it is untimely and, if permitted,

would unfairly prejudice MPI. 7

       Novartis did not include a declaratory judgment claim in its original complaint, did not

seek or suggest it would seek leave to amend to add such a claim during the first two months that

MPI's motion to dismiss was pending, and only first suggested it wished to pursue this approach

in supplemental briefing the Court sua sponte invited after issuing its EMS II decision. Novartis

could and should have anticipated that the Court might resolve MPI's co-pending motion to

dismiss in EMS II in favor of MPI, and should have moved to amend substantially sooner. As



7
 Pursuant to Fed. R. Civ. P. 15(a), at this stage a party may amend its pleading only with the
opposing party' s written consent or the Court' s leave. The Third Circuit has adopted a liberal
approach to the amendment of pleadings to maximize the chance that "a particular claim will be
decided on the merits rather than on technicalities." Dole v. Arco Chem. Co., 921 F .2d 484, 486-
87 (3d Cir. 1990) (internal citations omitted). Leave to amend should be granted absent "undue
delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies
by amendments previously allowed, undue prejudice to the opposing party by virtue of the
allowance of the amendment, futility of amendment, etc." Foman v. Davis, 371 U.S . 178, 182
(1962); see also Oran v. Stafford, 226 F.3d 275, 291 (3d Cir. 2000). Futility of amendment
occurs when the complaint, as amended, does not state a claim upon which relief can be granted.
See In re Burlington Coat Factory Sec. Litig. , 114 F.3d 1410, 1434 (3d Cir. 1997).


                                                 11
MPI correctly notes: "when Novartis filed its complaint, it was fully aware of MPI's venue

challenges in BMS. Yet, Novartis chose not to file a declaratory judgment claim," and trying to

do so in October 2018 (or any later date) is untimely. (D.I. 224 at 2)

       Additionally, transforming Novartis' case against MPI- and only Novartis' case against

MP/, but not against any of the remaining defendants in this multi-defendant consolidated action

- into a declaratory judgment action would be unduly prejudicial to MPI. Among other things,

to the extent Novartis' Section 1391 venue theory may be plausible, granting the amendment

would likely require the Court also to grant Novartis' the request for discovery, necessitating the

expenditure of more time and money by MPI to resolve venue issues. This would also

exacerbate the Court's challenges in managing this litigation, as all of the other remaining

defendants are ready to move onto the merits of the pending preliminary injunction motion and,

eventually, trial. Determining appropriate relief might also be complicated (should Novartis

ultimately prevail on the merits) given that Novartis ' cause of action against MPI would differ

from its cause of action against all of the other ANDA-filer defendants.

       While the Court recognizes its decision today is prejudicial to Novartis, Novartis is free

to file a new declaratory judgment action against MPI, in any District in which it believes it can

prove venue is proper (which may include Delaware). Should such an action be filed here and

assigned to the undersigned Judge, the Court will manage it in whatever manner is most

reasonable and appropriate under all the circumstances. Should such an action have already been

filed in another District, then Novartis plainly may seek to litigate that action in the manner it

prefers. Should Novartis choose to file a new action in another District, and should venue be

proper there, Novartis will have an opportunity to prove its case on the merits in that District (or




                                                 12
alternatively may move before the Joint Panel on Multidistrict Litigation for the creation of a

multi-district litigation).

        The potential inefficiencies for the federal judiciary arising from the Court's ruling are

regrettable. Still, as emphasized in TC Heartland, MPI indisputably has the right to have this

patent infringement action be litigated in a venue that is proper under Section 1400(b). This

District is not such a venue for this case as it is currently pled. Accordingly, MPI's motion to

dismiss is granted.




June 17, 2019
                                                           .}~Pb
                                                      HON~LE LEONARD P. STARK
Wilmington, Delaware                                  UNITED STATES DISTRICT JUDGE




                                                 13
